DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1, 3-5, 7 & 9-12 are pending and rejected.
Claims 2, 6 & 8 are canceled.
Claim Objections
Claim 9 is objected to because of the following informalities:
Regarding Claim 9, Claim 9 recites the limitation “perform measurement in a position where it is arrange [emphasis added]” on Line 5. This is grammatically incorrect and should read “arranged”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 9-10 & 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, Claim 1 recites the limitations “a processor configured to [inter alia]… measure a measurement insertion state indicative of an actual operation state of the flexible tube at the specific point” on Lines 5 & 20-21, respectively. The limitation of “measur[ing] a measurement insertion state” is described in Applicant’s specification on Page 17, Line 21 – Page 18, Line 16. The structure provided therein, however, is described as “a sensor”. In contrast the limitation of “a processor” is mentioned in Applicant’s specification on Page 13, Lines 5-10. Therefore there is no recitation of the processor being in configured to (i.e., capable of) measure a measurement insertion state as there is/are no adequate structure(s) of the processor provided to perform the claimed function of measuring. Therefore, Examiner concludes that the Applicant’s specification does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 7, Claim 7 recites the limitations “a processor configured to determine [either] the specific point by an operation of an input device; or determine, as the specific point, a position in which the sensor is arranged” on Lines 4-8. The limitation of “determin[ing] the specific point” is described in Applicant’s specification on Page 16, Lines 3-20. The structure provided therein, however, is described as “an input device”. In contrast the limitation of “a processor” is mentioned in Applicant’s specification on Page 13, Lines 5-10. Therefore there is no recitation of the processor being in configured to (i.e., capable of) determine, as the specific point, a position in which the sensor is arranged as there is/are no adequate structure(s) of the processor provided to perform the claimed function of determining. Additionally, the processor, as described in Applicant’s specification, only receives the determination from the input device but is not configured to a) perform the step of determining or b) control/operate the input device. Therefore, Examiner concludes that the Applicant’s specification does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 7, Claim 7 recites the limitation “the sensor” on Line 7. The sensor, as currently recited, is a sensor configured to detect state information, as previously recited on Lines 3-4 of Claim 1. The sensor configured to detect state information is described in Applicant’s specification on Page 8, Line 9 – Page 11, Line 21. Neither the input device nor the processor, described in Applicant’s specification on Page 13 Lines 5-10 and Page 16, Lines 3-20, respectively, are configured to determine an arrangement position of this sensor. The input device, however, is configured to determine an arrangement position of an insertion state measurement section which can be a sensor, as described in Applicant’s specification on Page 17, Line 21 – Page 18, Line 16. Therefore, Examiner concludes that the Applicant’s specification does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 9, Claim 9 recites the limitations “the sensor configured to... be arranged in a site of the flexible tube that is gripped by an operator, or arranged in a glove that covers a hand of the operator who grips the flexible tube… [and] wherein the sensor comprises… a force sensor, a torque sensor… and a position sensor” on Lines 2-7. The sensor, as currently recited, is a sensor configured to detect state information, as previously recited on Lines 3-4 of Claim 1. The sensor configured to detect state information is described in Applicant’s specification on Page 8, Line 9 – Page 11, Line 21. The sensor is a) not arranged in a site of the flexible tube that is gripped by an operator, b) not arranged in a glove that covers a hand of the operator who grips the flexible tube, or c) not a force sensor, a torque 
Regarding Claim 12, Claim 12 recites the limitations “instructions caus[ing] a computer to at least perform… measuring a measurement insertion state indicative of an actual operation state of the flexible tube at the specific point” on Lines 4-5 & 17-18, respectively. The limitation of “measuring a measurement insertion state” is described in Applicant’s specification on Page 17, Line 21 – Page 18, Line 16. The structure provided therein, however, is described as “a sensor”. In contrast the limitation of “instructions caus[ing] a computer to at least perform” is described, albeit minimally, on Page 13, Lines 5-10. Therefore there is no recitation of the instructions causing the computer to at least perform measuring a measurement insertion state. Therefore, Examiner concludes that the Applicant’s specification does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 3-5 & 10, Claims 3-5 & 10 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7 & 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements and/or steps are well-understood, routine, 
A review of the instant claims using the Alice two-part analysis is provided herein.
Step 1: The claims are at least one of the four statutory categories, in this instant a machine (Claims 1, 3-5, 7 & 9-10), a process (Claim 11), and a product (Claim 12).
Revised Step 2a:
	Prong 1: The claims are directed to an abstract idea without significantly more. The claims recite mental processes. The mental processes are:
detecting/measuring (i.e., observing) a bending state and a measurement insertion state;
calculating shape information, an operation state, an insertion state and a difference; and
determining (i.e., inputting) known characteristic information and a specific point.
Prong 2: This judicial exception is not integrated into a practical application because the additional elements: (a) merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and (b) do no more than generally link the use of the judicial exception to a particular technological environment or field of use.
	Step 2b: The claims do not contain additional elements which amount to significantly more than the abstract idea. The instant claims recite the additional elements: a) the additional components of a 
These additional elements do not amount to significantly more because a) the additional components are generic, routine and well understood, and b) the additional activities are insignificant extra-solution activities of outputting/applying the abstract idea. As such, they do not meaningfully limit the claims, taken as a whole, to a particular application of the abstract idea; rather, the claims would tend to monopolize the abstract idea itself in practice.
In accordance with MPEP § 2106.07(a)(III), (formerly the Berkheimer memo), the Examiner notes that the insertion apparatus is routine, conventional, and are recited at a high degree of generality. Specifically, Choi (US 2015/0351608), Ogawa et al. (US 2015/0313446) and Tsusaka et al. (US 2015/0057575) describe well-known insertion apparatuses including the additional elements of the flexible tube (e.g., Choi, [0038]; Ogawa, [0021]), the sensor (e.g., Choi, [0039]; Ogawa, [0051]; Tsusaka, [0119]), the input device (e.g., Ogawa, [0023]; Tsusaka, [0167]), the actuator (e.g., Ogawa, [0027]; Tsusaka, [0245]), controlling a display (e.g., Choi, [0041]; Tsusaka, [0294]) and controlling the actuator (e.g., Ogawa, [0028]; Tsusaka, [0247]). Accordingly, these additional elements of the instant claims do not amount to significantly more than the abstract idea.
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed May 5, 2021, with respect to the invocation of 35 U.S.C § 112(f) have been fully considered and are persuasive in light of amendments to the claims.
35 U.S.C. § 112(f) is no longer invoked.
Applicant’s arguments, see Page 8, filed May 5, 2021, with respect to the rejection under 35 U.S.C. § 101 of Claim 1 have been fully considered and are not persuasive.
In response to Applicant’s arguments that Claim 1 has been amended to recite the features of Claim 2, Examiner respectfully disagrees. As recited on Para. 12 of the Office Action mailed February 5, ’a display device displaying at least [a] difference’ between the calculation insertion state and the measurement insertion state… [did] meaningfully limit the claims [new emphasis added]”. Specifically, the positively recited display device was deemed more than a generic, routine, and conventional display given it displayed the difference between the calculation insertion state and the measurement insertion state. Applicant’s amendments to Claim 1, specifically the limitation “a processor configured to… control a display to display at least the difference [emphasis added]” does not incorporate the non-generic display device previously recited in Claim 2. Instead, the limitation recites controlling a display which a) does not positively recite the display —and therefore does not recite additional structural elements of the insertion apparatus; and b) is mere insignificant extra-solution activity, as described above.
NOTE: Examiner recommends amending Claims 1, 11 & 12 to positively recite the display, as well as its non-generic function of displaying a difference, to overcome the current rejections under 35 U.S.C. § 101.
Applicant’s arguments, see Pages 8-14, filed May 5, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1, 3-5, 7 & 9-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §§ 102 & 103 of Claims 1, 3-5, 7 & 9-10 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-5, 7, 9-10 & 12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 & 12, the closest relevant prior art, Yamamoto et al. (US 20013/0261392) discloses a flexible tube insertion apparatus similar to Applicant’s flexible tube insertion apparatus. 
input(ting) known characteristic information regarding a characteristic of the flexible tube wherein the known characteristic information comprises a viscous resistance and a friction coefficient between the subject and the flexible tube; and
calculat(ing), based on the known characteristic information a distal end operation state including insertion force or speed.
The insertion apparatus of Yamamoto, however, discloses a bending operation amount detection unit 63 which detects bending operation amount data of the tubular insertion unit 20 inputted from a bending operation mechanism 39 (Yamamoto; [0047]). The bending operation amount detection unit 63 of Yamamoto, however, is a linear encoder (Yamamoto; [0047]) and modifying the linear encoder to input/store, or replacing the linear encoder with a processor configured to input/store, a viscous resistance and friction of coefficient of between the subject and the flexible tube would destroy the functionality of Yamamoto as the linear encoder is a sensor for reading data, not an element capable of inputting/storing information.
Further, the insertion apparatus of Yamamoto, however, discloses a bending operation amount calculation unit 65 which calculates distal end bending operation amount information of the tubular insertion unit 20 (Yamamoto; [0039] & [0047]). Modifying the bending operation amount calculation unit 65 of Yamamoto to calculate insertion force or speed would destroy the functionally of Yamamoto as neither the bending operation amount calculation unit 65 nor the insertion apparatus of Yamamoto, as a whole, measure force or speed.
Therefore, Yamamoto, or any other prior art of record, does not disclose, teach, or suggest Applicant’s insertion apparatus.
Claim 11 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a), set forth in this Office action.
Regarding Claim 11, Claim 11 would be allowable for the same reasons as Claims 1 & 12, recited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795